Title: From John Adams to Abiel Holmes, 1 May 1820
From: Adams, John
To: Holmes, Abiel



dear Sir.
Montezillo May 1st. 1820

I have received your kind letter of the 29th. April with much pleasure—When I received the favour of your two Volum’s of American Annals—I read them with greatful sentiments for the rich present.—and with great satisfaction in the enjoyment—and pleasure, and instruction they afforded me Though the British reviewers say we have no literature—
yet I say that this work is of more importance to mankind than their adored Robertsons history of Scotland—or than Humes history of England—and whenever the time shall come in America—when a Prophet shall rise not be without honor in his own Country—These Annals will be estimated at their just high value
I am ashamed to acknowledge though I must acknowledge that I am by no means learned in the History of my own Country—and the small collection I once had of Books upon this Subject has been so scattered and dispersed that I am utterly destitute of means to assist you with any improvement of your next Edition—and if I had the means, I am neither able to read or write with any long attention to any subject—You apologize for your numerous references and quotations—I hope you will not omit any of these, for it ought to be a principle with every writer who treats of times and Countries—in which he never lived—To refer to the Authority on which he grounds every fact—If my memory does not deceive me—I once intimated to you an omission of the suppression of Friese’s high handed riot and rescue—which in my opinion was sufficiently punished by the fine’s and imprisonments which that german blockhead and his Ignorant Associates finally suffered—for you may tell the World and Posterity—that it is my deliberate and solemn opinion that their Crime did not amount to Treason—and that if they had been Executed— I should have carried their Blood upon my Soul to my grave—Let that mad faction who thirsted for their Blood answer for themselves as well as they can
There are two Characters in History against whom I have so strong prejudices’s—that I suspect myself of partiality and too much jealousy when I read or hear their Names—One of them is Cardinal De Lorain—The other Arch Bishop Laud— in reading the Works of Morton—of Mare Mont—Mount Horab—Merry Mount—or Mount Wollaston—for by all these Names it has been called—which I think he calls the history of the New Canan—I found great cause to suspect that he and Weston and Sir Christopher Gardiner—where all employed by the Arch Bishop for the express purpose of destroying the Infant Puritanical Settlements—in New England—I wish you would examin the New Canan with attention—
I am Sir with your sincere friend / with great Esteem and high Esteem / your most obedient / humble Servant
John Adams